The objection raised by the demurrer, that the action can not be maintained because the plaintiff became the owner of the premises subsequent to the time when the grade of the highway was changed and the gutters were constructed, is unsound. The facts alleged, if true, constitute a continuing nuisance, and an actionquoties toties may be maintained. Wells v. New Haven Northampton Co., 151 Mass. 46; Mississippi  Tennessee R.R. Co. v.Archibald, 67 Miss. 38; O'Brien v. City of St. Paul,18 Minn. 176. In other respects the case stated is not dissimilar to the case stated in Johnson v. White, 26 R.I. 207. And see alsoHathaway v. Osborne, 25 R.I. 251.
Demurrer overruled.